NOTICE OF ALLOWANCE
	This is responsive to the arguments filed on March 23, 2021. Claims 1-10 and 12-20 are pending. After consultation with SPE Woody Lee on April 1, 2021, the arguments were found to be persuasive. As noted by applicant (see pages 3-4), the disclosure of a joint 145 with overlapping along the circumferential direction C (see par. 39) and Figs. 3-4 appear to fairly support “the first and second circumferential joint extensions contact each other in the longitudinal direction”. As noted by applicant (see pages 6-12), Jemma provides a clearance 7 to pass cooling air therethrough during operation (see pages 7-8), and modifying the joint to provide contact would eliminate the clearance and prevent cooling from passing therethrough (see page 9). Accordingly, the 112(a) and 103 rejections are withdrawn.

 Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

4/2/2021



/WOODY A LEE JR/Primary Examiner, Art Unit 3745